Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed subject matter is allowable for the reasons articulated in the previous Notice of Allowance of September 30, 2021.  Additionally, with respect to the prior art cited in the Information Disclosure Statement of January 31, 2022 (patents commonly owned by Applicant, and a patent application publication of which was previously cited, but not relied upon, in the Non-Final Office Action of June 15, 2021), this teaches a number of features such as the API resources, DSID, and a de-prioritize command (see, for example, the fourth paragraph of column 12 and the de-prioritize command disclosed in the second paragraph of column 14).  This art also teaches that when the data set is allocated in a cache, it is stored with a non-replaceable attribute to prevent a cache replacement policy from evicting the data set before it is dropped, and that a drop command with an indication of the DSID of the data set is later issued after the data set is read (see, for example, the abstract and the last paragraph of column 5).
In the context of the independent claims as a whole, however, the prior art de-prioritize command is different from the claimed de-prioritize command for two primary reasons.  First, the prior art de-prioritize command updates the DSID rather than reassigning the DSID associated with the resource group, as claimed.  Second, the prior art teaches a non-replaceable attribute that prevents a cache replacement policy from evicting the data set before it is dropped, and that a drop command with an indication of the DSID of the data set is later issued after the data set is read.  This, however, does not involve the de-prioritize command and does not teach that the de-prioritize command causes the processor to notify the memory cache to later flush content from the cache line associated with the DSID and to later invalidate the cache line such that the memory cache waits to flush the content and invalidate the cache line until higher priority content is received, as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613